Title: To Thomas Jefferson from Maria Cosway, 4 December 1795
From: Cosway, Maria
To: Jefferson, Thomas



Dear Sir
London 4 Decr: 1795

At last I have the long wished pleasure of receiving a letter from you? I cannot tell how much it has made me happy for I could not suspect you could forgit me, tho am sensible My not having sufficient Merit to engage your remembrance, but can only trust to the Sentiments known to me for so long a time and formed Upon So much Sure foundation. How glad am I to hear your detachment from the busling world, what is this world? Happy, very happy those who Make it a good passage to a better One, to an everlasting life, we can be very happy in this with these veiws of it for then we only think of the virtues we can practice, the vices we Can avoid, the end we are created for, the recompence is destind to us which no body can usurpe and when we act for the Omnipresent or Omnipotent who sees every thing how can we wish, or be disturb’d at the Momentary circumstances which pass like lightning to leave every thing in ashes.
You will soon have the pleasure of seeing the Charming Anjelica. I loose her with Much regret she is the woman I love Most, and feel Most happy with in this Country. Poor Madm. de Corney has met with a great Change in her life from what she was. I wanted Much to send a letter to you by My brother George Hadfield but the resolution of his going away without taking leave prevented My knowing of his departure till he was gone, however I know You will be kind to all and need Not Say any thing particular for him. I hope he will meet with encouragement, he has talents and an amiable Character, tho he is my brother I must be just.
You Mention Geneva in Your letter with satisfaction. Many thanks for I love it very Much as well as admire it. How happy I was there in those enchanting walls of the Most beautifull Situation. What a sound a Monastory is‡ If all thought it the heaven I do, the world would end and the gospel obliged to alter its prediction. What a differance in this town in this bustling situation, from that solitude? Those bells who put me in Mind Constantly of our Maker our duties and our end, who united My Mind with angels and heaven‡ Here indeed the Crowns must be treeple and so they will be if recompance is to be according to difficulty and pain. My duties however are here and here I make My Crowns, my happiness in the will of God, a will which Must be done, let us follow it with Love.
I will not attempt to enter into political news or insignificant things. Theathers and Masquerades, assemblies Concerts and Cards, Shops and shows make all the occupation of these good people. My little girl,  my pencil and my home make mine, and endevor to make my time very short by making it useful.
What would I give to surprize you on your Monticello! I have Your picture by Troumbel on the side of my Chimney always before me, and always regret that perhaps never can I see the Original. At least if I could have oftner your letters t’would be some compensation, but to be deprived of both is too much.
Resolve and break this long intervals. Yours most affy:

M. Cosway

